NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 11a0777n.06

                                           No. 10-2059                                     FILED
                           UNITED STATES COURT OF APPEALS                             Nov 21, 2011
                                FOR THE SIXTH CIRCUIT                          LEONARD GREEN, Clerk


CORRINE MELTON,                                          )
                                                         )         ON APPEAL FROM THE
       Petitioner-Appellant,                             )         UNITED STATES DISTRICT
                                                         )         COURT FOR THE EASTERN
v.                                                       )         DISTRICT OF MICHIGAN
                                                         )
CLARICE STOVALL,                                         )            MEMORANDUM
                                                         )              OPINION
       Respondent-Appellee.                              )




       BEFORE:         SILER, McKEAGUE and STRANCH, Circuit Judges.

       PER CURIAM. Petitioner Corrine Melton was tried in 2004 and found guilty by a jury of

several offenses under Michigan law: first degree home invasion, six counts of larceny of a firearm,

larceny in a building, and possession of a firearm during the commission of a felony. The Tuscola

County Circuit Court imposed several ten to twenty-five year prison sentences, to run concurrently,

and a two-year prison term on the possession of a firearm offense, to run consecutively. The

convictions and sentences were upheld by the Michigan Court of Appeals and Supreme Court.

Petitioner’s subsequent petition for writ of habeas corpus was denied by the district court in a ten-

page opinion issued on July 20, 2010. One issue has been certified for appeal. Petitioner contends

the prosecution’s circumstantial case was comprised of constitutionally insufficient evidence to

sustain her convictions.
No. 10-2059
Melton v. Stovall

         On appeal, petitioner reiterates her arguments that the prosecution’s case against her was

devoid of physical evidence tying her to the alleged home invasion and theft of firearms. She

maintains that the state’s circumstantial evidence was sufficient only to create suspicion that she was

the perpetrator and could not support the jury’s finding that she was guilty beyond a reasonable

doubt.

         Petitioner has not raised any argument that is not completely and properly addressed in the

district court’s opinion. The district court correctly recognized that federal court review of the state

courts’ rulings is limited by the constraints imposed by the Anti-Terrorism and Effective Death

Penalty Act, 28 U.S.C. § 2254(d). The district court also recognized that assessment of the

sufficiency of the evidence must be undertaken in the light most favorable to the prosecution, and

that the jury’s verdict must be upheld unless no reasonable juror could have found the essential

elements of the charged offenses established beyond a reasonable doubt. Having duly considered

the district court’s opinion in light of petitioner’s appellate arguments, we find no error.

Accordingly, finding that a separate opinion would be duplicative and unnecessary, we hereby

AFFIRM the district court’s order denying the petition for writ of habeas corpus on the reasoning

of its opinion.




                                                 -2-